                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHELLE YVETTE BROWN,                            Case No.18-cv-03703-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: CROSS-MOTIONS FOR
                                                  v.                                         SUMMARY JUDGMENT
                                   9

                                  10       NANCY A. BERRYHILL,                               Re: Dkt. Nos. 18, 21
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Michelle Yvette Brown seeks social security benefits for a combination of mental

                                  14   and physical impairments, including: posttraumatic stress disorder, depression, anger problems,

                                  15   psychotic disorder not otherwise specified, knee problems, anxiety disorder, bipolar disorder,

                                  16   insomnia, dyslexia, and hypoglycemia (Administrative Record (“AR”) 268, 315, 949.) Pursuant

                                  17   to 42 U.S.C. § 405(g), Plaintiff filed this lawsuit for judicial review of the final decision by the

                                  18   Commissioner of Social Security (“Commissioner”) denying her benefits claim. Now before the

                                  19   Court are Plaintiff’s and Defendant’s Motions for Summary Judgment.1 (Dkt. Nos. 18, 21.)

                                  20   Because the Administrative Law Judge’s (“ALJ”) weighing of the medical evidence and adverse

                                  21   credibility finding are not supported by substantial evidence, the Court GRANTS Plaintiff’s

                                  22   motion, DENIES Defendant’s cross-motion, and REMANDS for an award of benefits.

                                  23                                          LEGAL STANDARD

                                  24          A claimant is considered “disabled” under the Social Security Act if she meets two

                                  25   requirements. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

                                  26   First, the claimant must demonstrate “an inability to engage in any substantial gainful activity by

                                  27
                                       1
                                  28    Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 9 & 11.)
                                   1   reason of any medically determinable physical or mental impairment which can be expected to

                                   2   result in death or which has lasted or can be expected to last for a continuous period of not less

                                   3   than 12 months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be

                                   4   severe enough that she is unable to do her previous work and cannot, based on her age, education,

                                   5   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   6   national economy.” 42 U.S.C. § 423(d)(2)(A).

                                   7          To determine whether a claimant is disabled, an ALJ is required to employ a five-step

                                   8   sequential analysis, examining: “(1) whether the claimant is ‘doing substantial gainful activity’;

                                   9   (2) whether the claimant has a ‘severe medically determinable physical or mental impairment’ or

                                  10   combination of impairments that has lasted for more than 12 months; (3) whether the impairment

                                  11   ‘meets or equals’ one of the listings in the regulations; (4) whether, given the claimant’s ‘residual

                                  12   functional capacity,’ the claimant can still do his or her ‘past relevant work’; and (5) whether the
Northern District of California
 United States District Court




                                  13   claimant ‘can make an adjustment to other work.’” Molina v. Astrue, 674 F.3d 1104, 1110 (9th

                                  14   Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

                                  15          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  16   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  17   2005) (internal quotation marks and citation omitted). As explained by the Ninth Circuit,

                                  18   “[s]ubstantial evidence means such relevant evidence as a reasonable mind might accept as

                                  19   adequate to support a conclusion.” Id. (internal quotation marks and citation omitted). “Where

                                  20   evidence is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that

                                  21   must be upheld.” Id. In other words, if the record “can reasonably support either affirming or

                                  22   reversing, the reviewing court may not substitute its judgment for that of the Commissioner.”

                                  23   Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014) (internal quotation marks and

                                  24   citation omitted). However, “a decision supported by substantial evidence will still be set aside if

                                  25   the ALJ did not apply proper legal standards.” Id.

                                  26                                      PROCEDURAL HISTORY

                                  27          Plaintiff filed an application for supplemental security income under Title XVI of the

                                  28   Social Security Act (the “Act”) on September 22, 2014 alleging a disability onset date of April 1,
                                                                                         2
                                   1   2013. (AR 15, 180.) Her application was denied both initially and upon reconsideration. (AR 15.)

                                   2   Plaintiff then submitted a written request for a hearing before an ALJ and the hearing was held on

                                   3   August 7, 2017. (Id.) On November 28, 2017, the ALJ issued a decision finding Plaintiff not

                                   4   disabled. (AR 15-26.) Plaintiff filed a request for review of the ALJ’s decision which was denied

                                   5   on March 21, 2017 making the ALJ’s decision the Commissioner’s final decision. (AR 7-9.)

                                   6   Plaintiff commenced this action for judicial review of the Commissioner’s decision on June 21,

                                   7   2018, pursuant to 42 U.S.C. § 405(g).

                                   8                                    ADMINISTRATIVE RECORD

                                   9          The ALJ found Plaintiff not disabled under section 1614(a)(3)(A) of the Act taking into

                                  10   consideration the testimony and other evidence, and using the SSA’s five-step sequential

                                  11   evaluation process for determining disability. (AR 15-26.)

                                  12          At Step One, the ALJ found that Plaintiff engaged in substantial gainful activity from April
Northern District of California
 United States District Court




                                  13   2015 through June 2015, but that since that period there has not been a continuous 12-month

                                  14   period during which she engaged in substantial gainful activity. (AR 17-18.)

                                  15          At Step Two, the ALJ found that Plaintiff has the following severe impairments: major

                                  16   depressive disorder, posttraumatic stress disorder, bipolar disorder, anxiety disorder not otherwise

                                  17   specified, dissociative identity disorder, borderline personality disorder, cannabis abuse in

                                  18   reported remission, psychotic disorder not otherwise specified, and hypoglycemia described as

                                  19   causing fainting spells versus a seizure-like disorder. (AR 18.)

                                  20          At Step Three, the ALJ found that Plaintiff did not have an impairment or combination of

                                  21   impairments that meets or medically equals the severity of one of the listed impairments in 20

                                  22   CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925, 416.926). (Id.) For

                                  23   Plaintiff’s mental impairments, the ALJ considered listings 12.03, 12.04, 12.06, 12.08, and 12.15.

                                  24   (AR 19.) The ALJ found that Plaintiff’s mental impairments do not cause at least two “marked”

                                  25   limitations or one “extreme” limitation such that the Paragraph B criteria were not satisfied. (Id.)

                                  26          The ALJ next considered Plaintiff’s residual functional capacity (“RFC”) and concluded

                                  27   that Plaintiff retained the RFC to perform medium work with the following limitations: cannot

                                  28   climb ladders, ropes, or scaffolds due to seizures like symptoms, avoid concentrated use of
                                                                                         3
                                   1   hazardous machinery and exposure to unprotected heights, work must be limited to simple as

                                   2   defined in the DOT as SVP levels 1 and 2, routine and repetitive tasks, she needs to work in a low

                                   3   stress job defined as having only occasional decision making and only occasional changes in the

                                   4   work setting, no interaction with the general public and only occasional interaction with

                                   5   coworkers. (AR 20.)

                                   6           The ALJ found that Plaintiff’s “medically determinable impairment could reasonably be

                                   7   expected to cause the alleged symptoms; however, [Plaintiff’s] statements and those of her

                                   8   mother, Kimberly Duncan, concerning the intensity, persistence and limiting effects of these

                                   9   symptoms are assigned little weight because they are not entirely consistent with the medical

                                  10   evidence outline above and other evidence in the record.” (AR 22.) The ALJ gave significant

                                  11   weight to the physical and mental assessments of the State Agency consultants as well as to an

                                  12   intake evaluation performed by Alameda County Behavioral Health Care Services finding these
Northern District of California
 United States District Court




                                  13   assessments and the evaluation “consistent with the evidence as a whole.” (AR 23.) The ALJ

                                  14   assigned little weight to a temporary disability form completed by Joseph Marquis, the opinion of

                                  15   Rick Ramirez a licensed clinical social worker, the medical statement completed by Mr. Ramirez

                                  16   and Plaintiff’s treating physician Dr. Trotta, and a letter written by Plaintiff’s treating psychiatrist

                                  17   Dr. Liles. (AR 23-24.)

                                  18           At Step Four, the ALJ found that Plaintiff was unable to perform any past relevant work as

                                  19   a home attendant based on the vocational expert’s testimony. (AR 24.)

                                  20           At Step Five, the ALJ concluded that Plaintiff was not disabled because she could perform

                                  21   other work in significant numbers in the national economy, citing packer, box assembler, and

                                  22   machine feeder as representative occupations that Plaintiff could perform. (AR 25.) The ALJ

                                  23   based this determination on the testimony of the vocational expert and Plaintiff’s residual

                                  24   functional capacity, age, education, and work experience in conjunction with the Medical-

                                  25   Vocational Guidelines. (Id.)

                                  26                                               DISCUSSION

                                  27           Plaintiff raises three primary issues with the ALJ’s decision. First, Plaintiff insists that the

                                  28   ALJ erred in weighing the medical evidence, and in particular, failed to provide specific and
                                                                                           4
                                   1   legitimate reasons for assigning little weight to the opinions of Plaintiff’s treating physicians.

                                   2   Second, Plaintiff contends that the ALJ’s adverse credibility finding is not supported by

                                   3   substantial evidence. Third, Plaintiff maintains that the ALJ erred in finding that Plaintiff did not

                                   4   meet or equal listings 12.04, 12.06, and 12.15.

                                   5   A. The ALJ’s Weighing of the Medical Evidence

                                   6          In the Ninth Circuit, courts must “distinguish among the opinions of three types of

                                   7   physicians: (1) those who treat the claimant (treating physicians); (2) those who examine but do

                                   8   not treat the claimant (examining physicians); and (3) those who neither examine nor treat the

                                   9   claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as

                                  10   amended (Apr. 9, 1996)). A treating physician’s opinion is entitled to more weight than that of an

                                  11   examining physician, and an examining physician’s opinion is entitled to more weight than that of

                                  12   a nonexamining physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). “The opinion of an
Northern District of California
 United States District Court




                                  13   examining doctor, even if contradicted by another doctor, can only be rejected for specific and

                                  14   legitimate reasons that are supported by substantial evidence in the record,” and the ALJ “must

                                  15   provide “clear and convincing” reasons for rejecting an uncontradicted opinion of an examining

                                  16   physician. Lester, 81 F.3d at 830-31.

                                  17          “When an ALJ does not explicitly reject a medical opinion or set forth specific, legitimate

                                  18   reasons for crediting one medical opinion over another, he errs. In other words, an ALJ errs when

                                  19   he rejects a medical opinion or assigns it little weight while doing nothing more than ignoring it,

                                  20   asserting without explanation that another medical opinion is more persuasive, or criticizing it

                                  21   with boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison v.

                                  22   Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (internal citation omitted). In weighing medical

                                  23   opinions, the ALJ may consider (1) the examining relationship, (2) the treatment relationship, (3)

                                  24   the supportability, (4) the consistency, (5) the specialization, and (6) other factors brought to the

                                  25   ALJ’s attention. 20 C.F.R. § 416.927(c)(5). In conducting this review the court “must consider the

                                  26   entire record as a whole, weighing both the evidence that supports and the evidence that detracts

                                  27   from the Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum

                                  28   of supporting evidence.” Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017).
                                                                                          5
                                   1              Plaintiff contends that the ALJ committed multiple errors with respect to her weighing of

                                   2   the medical evidence. In particular, Plaintiff contends that the ALJ erred in giving little weight to

                                   3   the medical source statement from her treating therapist Rick Ramirez and physician Dr. Trotta,

                                   4   and the letter written by her treating psychiatrist, Dr. Liles. Plaintiff also insists that the ALJ erred

                                   5   in giving the most weight to the opinions of non-examining medical consultants Drs. Moura and

                                   6   Ferrell.

                                   7              1. Treating Physician Dr. Trotta and Therapist Ramirez

                                   8              The ALJ gave little weight to a medical source statement completed by Dr. Trotta and

                                   9   Therapist Ramirez of the Native American Health Center (hereafter referred to as “Dr. Trotta’s

                                  10   statement) finding that Plaintiff had mild restriction in the activities of daily living, marked

                                  11   difficulties in maintaining social functioning, extreme difficulties in maintaining concentration,

                                  12   persistence or pace, and four or more episodes of decomposition within 12-month period, each of
Northern District of California
 United States District Court




                                  13   at least 2 weeks duration.” (AR 590.) The ALJ discounted this opinion “because the opinion is

                                  14   overly restrictive in light of the claimant’s minimal ongoing mental health treatment, activities of

                                  15   daily living, and these medical care providers made no mention of the claimant’s substance use.”

                                  16   (AR 24, 590.) The ALJ’s decision is not supported by substantial evidence.

                                  17              First, the ALJ’s statement that Plaintiff has “minimal ongoing mental health treatment” is

                                  18   not supported by the record. In his medical source opinion, Dr. Trotta stated that he had been

                                  19   providing Plaintiff treatment 1-2 times per month for two years. (AR 590.) The medical record

                                  20   reflects numerous treatment notes from the Native American Health Center over this two-year

                                  21   period. (AR 659-839.) Within these records there are repeated references to Plaintiff’s mental

                                  22   health issues: “member says she has been feeling depressed every day...was cutting on her arm a

                                  23   few weeks ago” (AR 155 (9/5/14 treatment note)); “member described panic attacks she

                                  24   experiences on an irregular basis; most recently 2 days ago” (AR 799 (9/22/14 treatment note));

                                  25   “member described ‘breakdowns’ that she continues to have 2-3x/week” (AR 739 (4/28/15

                                  26   treatment note)); “member has been depressed and has stopped eating” (AR 715 (9/4/15 treatment

                                  27   note: “member has been in and out of the hospital ‘six times’ due to suddenly fainting”); “feels

                                  28   depressed and was tearful numerous times during the visit” (AR 709 (9/15/15 treatment note));
                                                                                           6
                                   1   “indicated suicidal ideation” (AR 706 (10/29/15 treatment note)); “frequent black-outs since June”

                                   2   (AR 702 (11/3/15 treatment note)); “suicidal ideation” (AR 689 (1/25/16 treatment note: “member

                                   3   thought about turning on the heater in her apartment to asphyxiate herself”); “member expressed

                                   4   suicidal ideation to medical staff after being informed she could not be seen for pelvic exam” (AR

                                   5   682 (2/2/16 treatment note)); “[o]ver the last eight to 12 months, member has increasingly been

                                   6   showing traits of Borderline Personality Disorder” (AR 663 (3/10/16 treatment note)).

                                   7          While these records do reflect several no-show appointments, Dr. Trotta specifically stated

                                   8   that Plaintiff has “extreme difficulty remembering her therapy appointments, she cannot seem to

                                   9   organize herself to get to various providers for her scheduled appts. Significant memory lapses on

                                  10   a daily basis, for up to 2-3 hours per incident.” (AR 591 (emphasis in original).) The ALJ failed

                                  11   to consider Dr. Trotta’s explanation for any gaps in Plaintiff’s treatment. Further, notwithstanding

                                  12   Dr. Trotta’s explanation, intermittent mental health treatment is not a legitimate basis for rejecting
Northern District of California
 United States District Court




                                  13   Dr. Trotta’s statement regarding Plaintiff’s limitations. See Garrison, 759 F.3d at 1017 (“[c]ycles

                                  14   of improvement and debilitating symptoms are a common occurrence [with mental health issues],

                                  15   and in such circumstances it is error for an ALJ to pick out a few isolated instances of

                                  16   improvement over a period of months or years and to treat them as a basis for concluding a

                                  17   claimant is capable of working.”); Ghanim v. Colvin, 763 F.3d 1154, 1161-62 (9th Cir. 2014)

                                  18   (ALJ erred in rejecting the opinions of treating physicians based on treatment notes showing

                                  19   “some improved mood and energy level;” the treatment notes must read in the “‘context of the

                                  20   overall diagnostic picture’” and “consistently reflect[ed] that [the plaintiff] continued to

                                  21   experience severe symptoms, including ongoing depression and auditory hallucinations, difficulty

                                  22   sleeping, nightmares, and memory loss”). Accordingly, the ALJ’s finding that Plaintiff has had

                                  23   “minimal ongoing mental health treatment” is not a specific or legitimate reason for rejecting Dr.

                                  24   Trotta’s opinion.

                                  25          Second, the ALJ’s statement that Plaintiff’s activities of daily living undermine Dr.

                                  26   Trotta’s opinion is likewise not supported by substantial evidence. As an initial matter, the ALJ

                                  27   relies on Plaintiff’s adult function report which was completed a year and a half before Dr.

                                  28   Trotta’s report and predates much of the treatment records that Dr. Trotta relied upon in reaching
                                                                                          7
                                   1   his opinion. Compare AR 319 (Plaintiff’s 12/5/14 Adult Function Report) with AR 590 (Dr.

                                   2   Trotta’s 6/26/16 medical source statement).2 Further, Plaintiff’s reported activities of daily living

                                   3   are not inconsistent with Dr. Trotta’s finding which stated that Plaintiff had only mild restriction

                                   4   in the activities of daily living. (AR 590.) The Ninth Circuit “has repeatedly asserted that the mere

                                   5   fact that a plaintiff has carried on certain daily activities, such as grocery shopping, driving a car,

                                   6   or limited walking for exercise, does not in any way detract from her credibility as to her overall

                                   7   disability. One does not need to be “utterly incapacitated” in order to be disabled.” Vertigan v.

                                   8   Halter, 260 F.3d 1044, 1050 (9th Cir. 2001). That Plaintiff drives her car, uses public

                                   9   transportation, goes shopping in stores, and prepares her own (microwave) meals does not mean

                                  10   she does not suffer from severe mental health issues.3 See Fair v. Bowen, 885 F.2d 597, 603 (9th

                                  11   Cir.1989) (“[M]any home activities are not easily transferable to what may be the more grueling

                                  12   environment of the workplace, where it might be impossible to periodically rest or take
Northern District of California
 United States District Court




                                  13   medication.”)

                                  14           Third and finally, the ALJ rejected Dr. Trotta’s opinion because it “made no mention of

                                  15   the claimant’s substance use.” (AR 24.) However, the report actually does include a reference to

                                  16   substance abuse as Dr. Trotta concluded that neither “alcohol or substance abuse contribute to any

                                  17   of [Plaintiff’s] limitations.” (AR 592.) Further, it is unclear why Plaintiff’s substance abuse

                                  18

                                  19   2
                                         Plaintiff also completed an Adult Function Report on June 15, 2015. (AR 347-355.) The ALJ
                                  20   does not mention this report—which was completed six months after the one on which the ALJ
                                       relies heavily—except to reject Plaintiff’s self-reported difficulty paying attention over five
                                  21   minutes because “she was able to ask questions during the entirety of her hearing that lasted
                                       almost 30 minutes without any noted problem concentrating.” (AR 22.) The ALJ notably fails to
                                  22   mention that in the six months between reports, Plaintiff’s self-reported activities of daily living
                                       declined. For example, in December she reported that she “do[es]n’t care how she looks” while in
                                  23   June she stated that she “won’t get dressed for days at a time.” (Compare AR 320 with AR 348.)
                                       Likewise, in December for “feeds self” she wrote “microwave,” but in June she stated she “go[es]
                                  24   without eating for days.” (Compare AR 320 with AR 348.) Further, in December she needed
                                       help/reminders to wash her back and body, but six months later she needed help/reminders “to eat,
                                  25   put clothes on and [unintelligible] clothes.” (Compare AR 321 with AR 349.) For shopping, in
                                       response how often she shops and how long it takes, in December she wrote “not often, it can take
                                  26   a few minutes,” but six months later stated “with my severe anxiety I shop only once or twice a
                                       month.” (Compare AR 322 with AR 350.)
                                  27
                                       3
                                         The ALJ also listed “live on her own” as an activity of daily living, but the cited pages either
                                       state that she lives in an apartment with friends (Exhibit 7E at 1 (AR 310)) or contain no reference
                                  28   to her living situation (Exhibit 12E (AR 339)). Further, as of June 2015, Plaintiff reported that she
                                       was “homeless” and living with “different people.” (AR 347.)
                                                                                          8
                                   1   would be material to Dr. Trotta’s opinion as the ALJ herself concluded that even though Plaintiff’s

                                   2   “cannabis abuse in reported remission [is] severe, it is not a condition material to the

                                   3   determination of this case because the evidence does not establish that the claimant’s co-occurring

                                   4   disorders would improve to the point of non-disability in the absence of drug and/or alcohol

                                   5   abuse.” (AR 22.) Thus, the ALJ’s statement regarding Dr. Trotta’s failure to note Plaintiff’s

                                   6   substance abuse is neither an accurate (legitimate) or specific reason for rejecting his opinion.

                                   7          Accordingly, the ALJ failed to provide specific and legitimate reasons for rejecting the

                                   8   opinion of Plaintiff’s treating physician Dr. Trotta.

                                   9          2. Treating Psychiatrist Dr. Liles

                                  10          The ALJ gave little weight to the letter submitted by Plaintiff’s treating psychiatrist Dr.

                                  11   Liles that she was under his care for a “totally disabling psychiatric condition” (AR 598) because

                                  12   the “statement is conclusory, without any explanation, and not consistent with the evidence as a
Northern District of California
 United States District Court




                                  13   whole.” (AR 24.) While the Commissioner is correct that the ALJ is the ultimate arbitrator of

                                  14   disability, see 20 C.F.R. § 416.927(e)(1), (2), the ALJ erred in rejecting Dr. Liles’ opinion out of

                                  15   hand without providing an explanation (the very critique the ALJ made regarding Dr. Liles) and in

                                  16   ignoring the two years of treatment records from the Schuman-Liles Clinic which predated Dr.

                                  17   Liles’s letter. (AR 595-650.) These records consistently reflect that Plaintiff is depressed, has

                                  18   anxiety, and hears voices (AR 616, 621, 622, 628, 632, 634, 638, 645, 650), has panic attacks

                                  19   (AR 647, 638), and has been diagnosed with: “Bipolar Disorder, Unspecified”; “Severe Major

                                  20   Depression, Recurrent Episode with Psychotic Behavior”; and “Posttraumatic Stress Disorder”

                                  21   (AR 609, 612, 615, 619, 627, 631, 637, 641-42). Given the ALJ’s failure to acknowledge this

                                  22   evidence, the ALJ’s rejection of Dr. Liles’s opinion as inconsistent with the evidence is not

                                  23   supported by substantial evidence.

                                  24          3. Non-Examining Medical Consultants Drs. Moura and Ferrell

                                  25          Next, Plaintiff challenges the ALJ’s decision to give significant weight to the opinions of

                                  26   non-examining, non-treating medical consultants Drs. Moura and Ferrell. Drs. Moura and Ferrell

                                  27   opined that Plaintiff had only moderate mental functioning limitations and could understand,

                                  28   remember and carry out simple 1-2 step tasks throughout a regular 40-hour workday and
                                                                                          9
                                   1   workweek and could interact with supervisors and peers, but would do best in an environment

                                   2   with limited public contact. (AR 36-37, 52-54.) The ALJ accorded significant weight these

                                   3   opinions because they were “consistent with the evidence as a whole and are based on program

                                   4   expertise.” (AR 23.) The ALJ’s finding is not supported by substantial evidence.

                                   5           “The opinion of a nonexamining medical advisor cannot by itself constitute substantial

                                   6   evidence that justifies the rejection of the opinion of an examining or treating physician.” Morgan

                                   7   v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999). Likewise, “the report of [a]

                                   8   nontreating, nonexamining physician, combined with the ALJ’s own observation of [the]

                                   9   claimant’s demeanor at the hearing,” is not substantial evidence sufficient to support the

                                  10   Commissioner’s rejection of an examining physician’s opinion that the claimant was disabled.

                                  11   Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984). Rather, the ALJ must point to “specific

                                  12   evidence” to support a finding that a nontreating, nonexamining physician’s opinion was entitled
Northern District of California
 United States District Court




                                  13   to greater weight than that of a treating or examining physician. Morgan, 169 F.3d at 602.

                                  14           Here, the ALJ failed to point to any specific evidence and instead just found that Drs.

                                  15   Moura and Ferrell’s opinions were “consistent with the evidence as a whole.” (AR 23.) This

                                  16   conclusory statement is insufficient and it is particularly problematic where—as here—the bulk of

                                  17   the medical evidence postdated their opinions. Dr. Moura’s opinion is dated January 23, 2015

                                  18   (AR 37) and Dr. Ferrell’s opinion is dated August 7, 2015 (AR 54), whereas Dr. Trotta’s opinion

                                  19   is from June 20, 2016 (AR 592) and Dr. Liles’s letter is dated May 17, 2016 (AR 598).

                                  20   Accordingly, the ALJ failed to provide specific and legitimate reasons based on substantial

                                  21   evidence for giving greater weight to non-examining, non-treating medical consultants Drs. Moura

                                  22   and Ferrell than Plaintiff’s treating physicians. 4

                                  23                                                     ***

                                  24

                                  25   4
                                         It is unclear what the ALJ meant when she referred to Drs. Moura and Ferrell’s “program
                                  26   expertise.” The regulation which the Commissioner cites in support of this rationale does not have
                                       the cited subsections and does not refer to “program expertise.” (Dkt. No. 21 at 7:13-14 (citing 20
                                  27   C.F.R. § 416.927(e)(1), (2)). To the extent that the ALJ was referring to their specialization as
                                       psychologists/psychiatrists, their specialization is just one of the many factors which ALJs
                                  28   consider when weighing the medical evidence and does not trump factors such as the length,
                                       nature and extent of the treating relationship. See 20 C.F.R. § 416.927(c).
                                                                                          10
                                   1          Based on the foregoing, the ALJ’s weighing of the medical evidence is not supported by

                                   2   substantial evidence. Given this conclusion, the Court need not consider Plaintiff’s additional

                                   3   argument regarding the ALJ’s treatment of the Alameda County Behavioral Health Care Services

                                   4   Intake Form.

                                   5   B. The ALJ’s Adverse Credibility Finding

                                   6          To “determine whether a claimant’s testimony regarding subjective pain or symptoms is

                                   7   credible,” an ALJ must use a “two-step analysis.” Garrison, 759 F.3d at 1014. “First, the ALJ

                                   8   must determine whether the claimant has presented objective medical evidence of an underlying

                                   9   impairment which could reasonably be expected to produce the pain or other symptoms alleged.”

                                  10   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (citations omitted). “Second, if the

                                  11   claimant meets the first test, and there is no evidence of malingering, the ALJ can reject the

                                  12   claimant’s testimony about the severity of [his] symptoms only by offering specific, clear and
Northern District of California
 United States District Court




                                  13   convincing reasons for doing so.” Id. (citations omitted). The clear and convincing standard is “the

                                  14   most demanding required in Social Security cases.” Moore v. Comm’r of the Soc. Sec. Admin., 278

                                  15   F.3d 920, 924 (9th Cir. 2002).

                                  16          Here, the ALJ did not find that Plaintiff was malingering, but did find that while Plaintiff’s

                                  17   “medically determinable impairments could reasonably be expected to cause the type of alleged

                                  18   symptoms,” that Plaintiff’s testimony and that of her mother “concerning the intensity, persistence

                                  19   and limiting effects of these symptoms” was “not entirely consistent with the medical evidence

                                  20   outlined above and other evidence in the record.” (AR 22.) As with the ALJ’s basis for rejecting

                                  21   the opinion of Plaintiff’s treating physicians as inconsistent with the “medical evidence as a

                                  22   whole,” the same conclusory rationale fails to properly support the ALJ’s adverse credibility

                                  23   finding. See Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (finding that the ALJ erred in

                                  24   using “boilerplate language” for the adverse credibility finding rather than offering “specific,

                                  25   clear, and convincing reasons.”). The Court thus reviews the reasons the ALJ identified elsewhere

                                  26   in her opinion as reasons for rejecting Plaintiff’s allegations.

                                  27          First, the ALJ found that Plaintiff’s failure to seek consistent mental health care

                                  28   “undermines the limiting effects of her mental conditions.” (AR 21.) As discussed supra, this is
                                                                                          11
                                   1   neither accurate nor a proper basis for rejecting Plaintiff’s subjective reports of pain. The medical

                                   2   record contains multiple examples of Plaintiff seeking mental health treatment and any gaps in

                                   3   treatment were explained by Dr. Trotta as related to her underlying mental health issues. (AR 591

                                   4   (noting that Plaintiff has “extreme difficult remembering her therapy appointments, she cannot

                                   5   seem to organize herself to get to various providers for her scheduled appts. Significant memory

                                   6   lapses on a daily basis, for up to 2-3 hours per incident.”) (emphasis in original).) See also

                                   7   Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (“[a]ppellant may have failed to seek

                                   8   psychiatric treatment for [her] mental condition, but it is a questionable practice to chastise one

                                   9   with a mental impairment for the exercise of poor judgment in seeking rehabilitation.”)(quoting

                                  10   Blankenship v. Bowen, 874 F.2d 1116, 1124 (6th Cir. 1989)).

                                  11          Second, the ALJ noted that a mental status examination contradicted Plaintiff’s statement

                                  12   and that of her mother that she has difficulty paying attention beyond 5 minutes. (AR 21, 22.) For
Northern District of California
 United States District Court




                                  13   this, the ALJ cites to an October 14, 2014 treatment note which, under “Mental Status Exam,”

                                  14   states that Plaintiff’s attention was “within normal limits—good.” (AR 619.) Again, the ALJ

                                  15   erred in cherry-picking one example among the dozens of treatment records to support her

                                  16   conclusion while ignoring the contradictory evidence, and in particular, the statement of her

                                  17   treating physician that she has significant memory lapses on a daily basis. See Garrison, 759 F.3d

                                  18   at 1017 (“[c]ycles of improvement and debilitating symptoms are a common occurrence [with

                                  19   mental health issues], and in such circumstances it is error for an ALJ to pick out a few isolated

                                  20   instances of improvement over a period of months or years and to treat them as a basis for

                                  21   concluding a claimant is capable of working.”).

                                  22          Third, the ALJ rejected Plaintiff’s report that she has hypoglycemia which causes frequent

                                  23   fainting spells and/or seizures as not supported by the record. (AR 22.) It is unclear what sort of

                                  24   record support would satisfy the ALJ. The record contains numerous references to Plaintiff’s

                                  25   seizures and blackouts. (AR 603, 680, 695, 702, 707, 712.) In addition, her September 2, 2015

                                  26   treatment note state that “she has been in and out of the hospital ‘six times’ due to suddenly

                                  27   fainting.” (AR 714; see also 563 (8/5/15 Paramedics Plus statement which indicates that Plaintiff

                                  28   “was found ambulating unsteadily on the sidewalk after bystanders called 911 for a woman lying
                                                                                         12
                                   1   on the sidewalk).) Accordingly, the ALJ failed to offer clear and convincing reasons supported by

                                   2   substantial evidence for rejecting Plaintiff’s testimony regarding her seizures.

                                   3           Fourth, the ALJ found that Plaintiff’s activities of daily living did not support her

                                   4   subjective reports of pain. The ALJ’s findings regarding Plaintiff’s activities of daily living are

                                   5   not supported by substantial evidence as discussed supra. The Court only addresses the ALJ’s

                                   6   reliance on the fact that the record reflects that on September 4, 2014, Plaintiff “went to Las Vegas

                                   7   to have some fun.” (AR 22 (citing Exhibit 15F/155 (AR 813)).) While the cited record does

                                   8   indicate that Plaintiff went to Las Vegas on this date, the very same page also states that “she has

                                   9   been feeling depressed every day” and that she “was cutting on her arm a few weeks ago, left scars

                                  10   on forearm.” (AR 813.) Thus, the ALJ failed to offer clear and convincing reasons for rejecting

                                  11   Plaintiff’s subjective reports of pain based on Plaintiff’s activities of daily living.5

                                  12           Fifth, the ALJ found that there was “evidence in the record that the claimant stopped
Northern District of California
 United States District Court




                                  13   working for reasons not related to her allegedly disabling impairments.” (AR 22.) In support of

                                  14   this finding, the ALJ notes that she stopped providing in-home supportive services because the

                                  15   older adult she was caring for put a stay away order on her because she did not want to marry

                                  16   him.” (Id. (citing Exhibit 12F/3 (AR 585).) In fact, the full text of the cited page states that

                                  17   Plaintiff reported that when she declined the patient’s sexual advances and offer of marriage “she

                                  18   claims he put glass in her food and feigned abuse so she would lose her employment.” (AR 585.)

                                  19   The ALJ does not acknowledge this text which if true—given Plaintiff’s documented history of

                                  20   PTSD as a result of sexual and physical abuse—could explain her inability to return to that

                                  21   position, or if not true, would be consistent with the treatment notes which reflect Plaintiff’s

                                  22   history of hallucinations. Nor does the ALJ acknowledge Plaintiff’s testimony that her medical

                                  23

                                  24
                                       5
                                         The Commissioner also argues that Plaintiff’s past work as a caregiver and housecleaner support
                                       the ALJs adverse credibility finding (Dkt. No. 21 at 9); however, the ALJ did not cite past work as
                                  25   an activity of daily living supporting the credibility determination and thus will not be considered.
                                       See Bray v. Commissioner of Social Security Admin., 554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-
                                  26   standing principles of administrative law require us to review the ALJ’s decision based on the
                                       reasoning and factual findings offered by the ALJ—not post hoc rationalizations that attempt to
                                  27   intuit what the adjudicator may have been thinking.”). “We are constrained to review the reasons
                                       the ALJ asserts.” Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). It is worth noting,
                                  28   however, that the ALJ’s finding cited by the Commissioner was merely that Plaintiff engaged in
                                       substantial gainful activity for a three-month period in 2015.
                                                                                          13
                                   1   provider told her to stop working. (AR 959-960.) Accordingly, the ALJ’s finding regarding the

                                   2   reasons Plaintiff stopped work is not supported by substantial evidence.

                                   3          Finally, the ALJ discounted Plaintiff’s credibility because she “was able to ask questions

                                   4   during the entirety of her hearing.” (AR 22.) This statement does not make sense as Plaintiff—

                                   5   who was represented by counsel—did not ask any questions during her hearing. (AR 944-693.)

                                   6   The Commissioner suggests that this was an inadvertent oversight on the part of the ALJ who

                                   7   meant answer not ask. (Dkt. No. 21 at 10 n.6.) Even if so, “the ALJ failed to specify how

                                   8   plaintiff’s ability to [answer questions during a 30-minute hearing] would translate into an ability

                                   9   to perform gainful employment.” See White v. Colvin, No. 13-1626-PLA, 2014 WL 4187823, at

                                  10   *7 (C.D. Cal. Aug. 21, 2014). Further, Plaintiff appeared at the hearing by telephone, so it is not

                                  11   as though the ALJ personally observed how she answered the questions.

                                  12          In sum, the ALJ’s adverse credibility finding does not satisfy the “demanding” “clear and
Northern District of California
 United States District Court




                                  13   convincing standard.” Garrison, 759 F.3d at 1013.

                                  14                                                      ***

                                  15          Because the ALJ’s consideration of the medical evidence and adverse credibility finding

                                  16   are not supported by substantial evidence, the ALJ’s decision cannot stand. Given this, the Court

                                  17   need not consider Plaintiff’s additional argument that the ALJ erred at Step Three when she failed

                                  18   to find that Plaintiff’s impairments did not meet or equal listings 12.04, 12.06, or 12.15. The

                                  19   ALJ’s errors here go to the heart of the disability determination and are not harmless. See

                                  20   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (“An error is

                                  21   harmless if it is inconsequential to the ultimate nondisability determination, or if the agency’s path

                                  22   may reasonably be discerned, even if the agency explains its decision with less than ideal clarity.”)

                                  23   (internal quotation marks and citations omitted); Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d

                                  24   1050, 1056 (9th Cir. 2006) (“[A] reviewing court cannot consider the error harmless unless it can

                                  25   confidently conclude that no reasonable ALJ, when fully crediting the testimony, could have

                                  26   reached a different disability determination.”).

                                  27   C. Remand

                                  28          Plaintiff asks the Court to remand for immediate benefits under the credit-as-true rule.
                                                                                          14
                                   1   Generally, when the Court reverses an ALJ’s decision, “the proper course, except in rare

                                   2   circumstances, is to remand to the agency for additional investigation or explanation.” Benecke v.

                                   3   Barnhart, 379 F.3d 587, 595 (9th Cir. 2004). However, a court may remand for an immediate

                                   4   award of benefits where “(1) the record has been fully developed and further administrative

                                   5   proceedings would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient

                                   6   reasons for rejecting evidence, whether claimant testimony or medical opinion; and (3) if the

                                   7   improperly discredited evidence were credited as true, the ALJ would be required to find the

                                   8   claimant disabled on remand.” Garrison, 759 F.3d at 1020. Each part of this three-part standard

                                   9   must be satisfied for the court to remand for an award of benefits, id., and “[i]t is the ‘unusual

                                  10   case’ that meets this standard.” Williams v. Colvin, No. 12-cv-6179-YGR, 2014 WL 957025, at

                                  11   *14 (N.D. Cal. Mar. 6, 2014) (quoting Benecke, 379 F.3d at 595); Leon v. Berryhill, 880 F.3d

                                  12   1041, 1045 (9th Cir. 2017) (“where [...] an ALJ makes a legal error, but the record is uncertain and
Northern District of California
 United States District Court




                                  13   ambiguous, the proper approach is to remand the case to the agency”) (citing Treichler, 775 F.3d

                                  14   at 1105). It is only “rare circumstances that result in a direct award of benefits” and “only when

                                  15   the record clearly contradicted an ALJ’s conclusory findings and no substantial evidence within

                                  16   the record supported the reasons provided by the ALJ for denial of benefits.” Leon, 880 F.3d at

                                  17   1047.

                                  18           Such rare circumstances exist here. As to the first prong, the record is fully developed. It

                                  19   spans nearly a thousand pages and contains treatment notes from dozens of doctor visits during the

                                  20   insured period as well as medical history dating back as far as 2005. Although the ALJ insisted

                                  21   Plaintiff did not undergo significant treatment during the relevant period, the record reflects

                                  22   Plaintiff’s ongoing mental health problems and attempts to obtain treatment. The record also

                                  23   reflects Plaintiff’s testimony before the ALJ and her responses to questionnaires about her

                                  24   physical and mental limitations, and includes the lay statement of her mother—all of which

                                  25   corroborate the disabling nature of Plaintiff’s impairments. In addition, the VE testified that

                                  26   someone who would be off-task or unable to maintain attention and concentration for 10-15

                                  27   percent of an eight-hour day, as determined by treating physician Dr. Trotta, would be

                                  28   unemployable. Compare AR 591 (Dr. Trotta’s finding that Plaintiff had “extreme” impairment in
                                                                                         15
                                   1   her ability to “maintain concentration, attention and persistence and complete a normal workday

                                   2   and workweek without interruptions from psychologically based symptoms”) with AR 962-63 (VE

                                   3   testimony).

                                   4          The second and third prongs of the credit-as-true standard are also satisfied. The ALJ

                                   5   failed to provide legally sufficient reasons for rejecting the informed medical opinion of Plaintiff’s

                                   6   treating physician Dr. Trotta as well as the statement of her treating psychologist Dr. Liles, and

                                   7   instead, improperly gave great weight to the older opinions of the state Agency nontreating,

                                   8   nonexamining medical consultants. When credited as true, Dr. Trotta’s opinion establishes that

                                   9   Plaintiff is disabled, because the VE testified that somebody with her limitations regarding

                                  10   attention and concentration would be unemployable. (AR 962-63.) In addition, Dr. Trotta’s

                                  11   opinion, if credited as true, directly contradicts the ALJ’s findings regarding whether Plaintiff’s

                                  12   impairments satisfy the Paragraph B criteria for listings 12.04, 12.06 and 12.15. (AR 19-20.) See
Northern District of California
 United States District Court




                                  13   20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00 (Mental Disorders); Kennedy v. Colvin, 738 F.3d

                                  14   1172, 1176 (9th Cir. 2013)(“When a claimant meets or equals a listing, he is presumed unable to

                                  15   work and is awarded benefits without a determination whether he actually can perform his own

                                  16   prior work or other work.”). Thus, the improperly rejected evidence establishes that Plaintiff is

                                  17   entitled to benefits. See Garrison, 759 F.3d at 1022; Lingenfelter, 504 F.3d at 1041 n.12 (9th Cir.

                                  18   2007); Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (“The touchstone for an award

                                  19   of benefits is the existence of a disability, not the agency’s legal error.”); Trevizo v. Berryhill, 871

                                  20   F.3d 664 (9th Cir. 2017) (applying credit-as-true where: (1) ALJ failed to provide legally

                                  21   sufficient reasons to discredit treating doctor’s opinion; (2) treating opinion was supported by

                                  22   evidence; (3) VE testified that an individual of similar status and impairment was unable to work

                                  23   full-time; and (4) plaintiff’s testimony was not inconsistent with the record).

                                  24          The Commissioner insists that remand for an award of benefits is improper because the

                                  25   record contains “conflicting evidence” regarding Plaintiff’s alleged disability—pointing to

                                  26   “conflicts in the medical opinion evidence and issues surrounding Plaintiff’s subjective

                                  27   allegations.” (Dkt. No. 21: at 12:8-10.) However, as discussed supra, neither of these arguments

                                  28   is supported by the record. “[T]he credit-as-true rule foreclose[s] the argument that a remand for
                                                                                          16
                                   1   the purpose of allowing the ALJ to have a mulligan qualifies as a remand for a useful purpose

                                   2   under the first part of credit-as-true analysis.” See Garrison, 759 F.3d at 1021 (citing Benecke, 379

                                   3   F.3d at 595) (“Allowing the Commissioner to decide the issue again would create an unfair ‘heads

                                   4   we win; tails, let’s play again’ system of disability benefits adjudication.”) In sum, there is no

                                   5   serious doubt based on the Court’s evaluation of the record as a whole that Plaintiff is disabled

                                   6   within the meaning of the Social Security Act.

                                   7                                             CONCLUSION

                                   8          For the reasons stated above, Plaintiff’s motion for summary judgment is GRANTED and

                                   9   Defendant’s cross-motion is DENIED. The Court VACATES the ALJ’s final decision and

                                  10   REMANDS for an award of benefits.

                                  11          This Order disposes of Docket Nos. 18 and 22.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: May 24, 2019

                                  15

                                  16
                                                                                                     JACQUELINE SCOTT CORLEY
                                  17                                                                 United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         17
